               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Garcia Wilson,                         )      C/A No.: 1:18-50-RMG-SVH
                                       )
                   Plaintiff,          )
                                       )
      vs.                              )                ORDER
                                       )
Warden Willie Eagleton, Officer        )
Lucas, Officer Cotton, Officer Sims,   )
and Officer Williamson,                )
                                       )
                   Defendants.         )
                                       )

      Garcia Wilson (“Plaintiff”) filed this action pursuant to 42 U.S.C. §

1983, alleging violations of his constitutional rights during his incarceration

at Evans Correctional Institution (“ECI”) in the custody of the South Carolina

Department of Corrections (“SCDC”). Plaintiff asserts claims against ECI

Warden Willie Eagleton (“Eagleton”) and SCDC officers Lucas, Cotton, Sims,

and Williamson (collectively “Defendants”).

      This matter comes before the court on Plaintiff’s motion to compel.

[ECF No. 49]. The undersigned held a hearing on the motion on December 19,

2018. [ECF No. 52]. Subsequently, the parties advised the court that all

disputes at issue in the motion to compel are moot save for the two issues

discussed below.

      The first remaining discovery dispute is whether Defendants must

produce the file related to the investigation of the stabbing of the prisoner
plaintiff. The stabbing at issue is directly related to Plaintiff’s claim for

failure to protect. Therefore, the court finds that the investigatory file is

relevant and that any privacy or security concerns with its production will be

alleviated by producing the document under the terms of the confidentiality

order.

         Defendants have also objected to the production of the investigatory file

related to now-former correctional officer Lucas. Plaintiff alleges Lucas

personally assaulted him and allowed others to assault him by refusing to

lock Plaintiff's cell door. The investigatory file is prepared by SCDC Police

Services, which is an independent investigatory branch of SCDC. Defendants

had concerns about the effect producing these documents might have on

current and future criminal prosecutions. Given Plaintiff’s allegations

regarding Lucas, this investigatory file also is directly relevant to the claims

in Plaintiff’s case. Therefore, SCDC is also directed to produce this file

pursuant to the terms of the confidentiality order.

         IT IS SO ORDERED.



December 19, 2018                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
